In an action to recover damages for personal injuries, medical expenses and loss of services, plaintiffs appeal from so much of an order of the Supreme Court, Queens County, entered April 12, 1965 upon reconsideration of an earlier motion by plaintiffs to increase the ad damnum clause of the complaint from $60,000 to $265,000, as adhered to the court’s original determination denying the said motion. Order, insofar as appealed from, reversed, without costs, and motion granted. Defendant shall have the right, upon proper application, to conduct further physical examination of the injured plaintiff and further examinations before trial as to plaintiffs’ injuries and damages. It was an improvident exercise of discretion to deny leave to amend the ad damnum clause. (Rose v. Walter Co., 42 Misc 2d 378 and cases cited.) Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.